Judgment, Supreme Court, New York County (William Davis, J.), entered May 29, 2001, inter alia, dismissing the proceeding for lack of standing, unanimously affirmed, without costs.
This CPLR article 78 proceeding is brought by tenants of Mitchell-Lama housing located in a building that also contains a public school, and challenges the legality of a lease amendment entered into between petitioners’ landlord, the corporate ground lessee organized to operate the housing, and respondent New York City Educational Construction Fund, the public benefit corporation that owns the building. The challenged amendment provides that the withdrawal of the demised premises from the Mitchell-Lama program would not be deemed a violation of the lease requirement that residents of the demised premises be persons or families of low or moderate income. Petitioners claim that such amendment violates Education Law § 460 (2) (a) in that it permits their landlord to withdraw from the Mitchell-Lama program while continuing to permit it to pay a below-market rent to the Fund. Section 460 (2) (a) requires that lease payments to the Fund by owners and developers of combined occupancy structures be set at fair market value, unless subsidized housing is involved, in which event the Fund, in its discretion, can accept below-market rent. The IAS court properly dismissed the proceeding for lack of standing. Petitioners are not party to the ground lease or its challenged amendment, and are not harmed by the alleged violation of a statute that does not mandate subsidized housing and does not immediately affect the rents they can be charged. As the IAS court concluded, any failure by the Fund to collect the full rent to which it is entitled can result in injury only to the public at large (see Matter of Mobil Oil Corp. v Syracuse Indus. Dev. Agency, 76 NY2d 428, 433 [1990]). Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.